42 F.3d 1408
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MUSIC CENTER s.n.c. di LUCIANO PISONI & C., Lucien S.N.C. diDanilo Pisoni & C. and Enzo Pizzi Inc.,Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee,andPrestini Musical Instruments Corp., Defendant.
No. 94-1154.
United States Court of Appeals, Federal Circuit.
Aug. 29, 1994.

1
On Appeal from a Decision of the United States Court of International Trade in 93-08-00430 Entered December 2, 1993, from Judge Jane A. Restani.

CIT

2
APPEAL DISMISSED.

STIPULATION OF VOLUNTARY DISMISSAL

3
Appellants;  Music Center s.n.c. di Luciano Pisoni & C., Lucien s.n.c. di Danilo Pisoni & C., and Enzo Pizzi Inc. and appellee, the United States, hereby stipulate that this appeal is dismissed, each party to bear its own attorneys fees.  Appellants shall pay the costs.


4
So Ordered.